Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional applications 62/510,202 filed 05/23/2017 and 62/532,141 filed 07/13/2017.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0056] line 2, “It should be understand that” should be –It should be understood that--.  
In paragraph [0057] lines 2-3, “based one either the digital output signal” should be –based on either the digital output signal--.
Appropriate correction is required.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Regarding claim 5 line 3, period at the end of sentence is missing.
Regarding claim 7 lines 2-3, “with an output of the comparator” should be – with an output of a comparator --, as neither claim 5 nor claim 1 has “a comparator” mentioned.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Brooks (US5682101).
Regarding claim 1, Brooks teaches an arc fault protective wiring device (refer to abstract, a system to detect arcing faults) disposed in an electrical distribution system (refer to abstract, in an electrical distribution system), the device comprising: a plurality of line terminals comprising a line-side phase terminal (e.g., output terminal of power transformer coupled to line conductors 16a, 16b … 16n) (see fig.1, implicit) and a line-side neutral terminal (e.g., output terminal of power transformer coupled to neutral conductors 18a, 18b … 18n) (see fig.1, implicit); a plurality of load terminals comprising a load-side phase terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 16a, 16b … 16n respectively) (see fig.1, implicit) and a load-side neutral terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 18a, 18b … 18n respectively) (see fig.1, implicit); a line conductor (i.e., conductors 16a, 16b … 16n) electrically coupling the line-side phase terminal to the load-side phase terminal (see fig.1); a neutral conductor (i.e., conductors 18a, 18b … 18n) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see fig.1); a pulse frequency digitizer (i.e. integrator circuit 50) (fig.2), the pulse frequency digitizer being configured to receive a plurality of pulses (refer to column 6 lines 15-17, integrator circuit 50 that integrates the pulses produced by the circuit 40), each pulse (i.e. pulses) (fig.3f) being representative of an instance (refer to column 5 lines 6-10, comparator 30 produces an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal) that a derivative of current through the conductor (refer to column 5 lines 6-10, the magnitude of the rate-of-change signal) exceeds a first predetermined threshold (refer to column 5 lines 6-10, crosses that of the reference signal), the pulse frequency digitizer further being configured to produce a digital signal (i.e. integral signal or output of integrator 50) (see fig. 2, fig.3g), the digital signal being representative of the instances at which a frequency of the plurality of pulses (refer to column 6 line 40, if the pulses arrive in sufficient number) exceeds a second predetermined threshold (i.e. trip threshold level TR) (fig.3g); and at least one processor (e.g., SCR1 is interpreted as the processor) (fig.2) configured to trigger a trip mechanism (refer to column 6 lines 42-43, SCR1 is triggered to trip the circuit breaker) to electrically decouple (refer to column 6 line 45, trip solenoid S1 is energized to disconnect) the at least one of the plurality of line terminal from at least one of the plurality of at least one of the plurality of load terminals (refer to column 6 line 46, disconnect the load from the circuit) based, at least in part, on the digital signal (refer to column 6 line 45, when SCR1 is turned on) (refer to column 6 lines 42-44, SCR1 is turned on when integral signal [digital signal] increases to a trip threshold level).
Regarding claim 2, Brooks teaches the wiring device of claim 1, further comprising a di/dt detector (i.e. arc detector 10) (fig.1) configured to produce a di/dt signal (refer to column 4 lines 40-43, sensor 21 produces the desired rate-of-change-of-current signal… di/dt signal) representative of the derivative of the current (refer to column 4 lines 44-45, the rate-of-change signal originates in the sensor coil T1) through the conductor (refer to column 4 lines 45-46, sensor coil T1 which is wound on a core surrounding the load line 16).
Regarding claim 3, Brooks teaches the wiring device of claim 2, further comprising a comparator (i.e. comparator 30) (fig.2), the comparator being configured to receive the di/dt signal (refer to column 5 lines 6-7, in the comparator 30, the magnitude of the rate-of-change signal from the sensor 21) and to output a pulse (refer to column 5 lines 8-9, comparator 30 produces an output voltage) to the pulse frequency digitizer (i.e. integrator circuit 50 via single-shot pulse generator circuit 40) (fig.2) each time the di/dt signal exceeds the first predetermined threshold (refer to column 5 lines 6-10, an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal).
Regarding claim 4, Brooks teaches the wiring device of claim 3, further comprising a high pass filter (refer to column 5 lines 53-57, output pulses of the comparator 30… is fed to a single-shot pulse generator circuit 40. This high pass filter circuit includes …) in a series relationship with the output of the comparator (implicit from fig.2, comparator 30 and single-shot pulse generator circuit are in series), the high pass filter having a corner frequency equal to or less than a maximum output frequency of the comparator (implicit from the functionality of single-shot pulse generator circuit 40) (refer to column 5 line 66 to column 6 line 2, variable-width and variable-amplitude pulses of fig.3e [output of comparator 30] are converted to a series of pulses of substantially constant width and amplitude by the single-shot pulse generator circuit 40).
Regarding claim 5, Brooks teaches the wiring device of claim 1, wherein the pulse frequency digitizer (i.e. integrator circuit 50) (fig.2) comprises an accumulator configured to receive the plurality of pulses (refer to column 6 lines 16-17, integrator circuit 50 that integrates the pulses produced by the circuit 40) and to output an accumulator signal (refer to column 6 line 33, the integral signal produced by the circuit 50) representative of the frequency at which the plurality of pulses were received (refer to column 6 lines 35-36, integrator circuit charges each time it receives a pulse from the circuit 40).
Regarding claim 6, Brooks teaches the wiring device of claim 4, wherein the pulse frequency digitizer (i.e. integrator circuit 50) (fig.2) further comprises a digitizer (i.e. transistor Q2) (fig.2) configured to output the digital signal (i.e. input to SCR1) (fig,2) when the accumulator signal exceeds a third predetermined threshold (i.e. threshold greater than trip threshold level TR) (fig.3g), wherein the accumulator signal exceeds the third predetermined threshold (implicit, when any values above trip threshold level TR is achieved) when the frequency at which the plurality of pulses were received exceeds the second predetermined threshold (refer to column 6 lines 40-42, if the pulses arrive in sufficient number and at a sufficient rate to increase the integral signal to a trip threshold level TR).
Regarding claim 7, Brooks teaches the wiring device of claim 5, wherein the accumulator comprises a capacitor (i.e. capacitor C6) (fig.2), wherein the digitizer comprises a switch (i.e. transistor Q2) (fig.2), wherein the capacitor is in series with an output of the comparator (implicit from fig.2 that output of comparator 30 is configured to be connected in series with capacitor C6) and in parallel with a control terminal of the switch (e.g., capacitor C6 is coupled in parallel to base terminal of Q2) (fig.2).
Regarding claim 14, Brooks teaches a method for detecting an arc fault (refer to abstract, a system to detect arcing faults), comprising the steps of: receiving an input current in a line conductor and neutral conductor of a wiring device (i.e. line conductors 16a, 16b … 16n and neutral conductors 18a, 18b … 18n) (fig.1) (also refer to column 3 lines 6-7); find a derivative of the input current (refer to column 4 lines 40-43, sensor 21 produces the desired rate-of-change-of-current signal… di/dt signal); determine the frequency of instances the derivative of the input current exceeds a predetermined threshold (refer to column 5 lines 6-10, comparator 30 produces an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal); determine whether the frequency of (refer to column 6 line 40, if the pulses arrive in sufficient number); and determine whether an arc fault is occurring (refer to column 6 lines 42-43, SCR1 is triggered to trip the circuit breaker) based, at least in part, on whether the frequency of instances exceeds the predetermined frequency and persists for the predetermined period of time (i.e. trip threshold level TR) (fig.3g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US5682101) and further in view of Mikani (US20120229939A1).
Regarding claim 8, Brooks teaches the wiring device of claim 1.
Brooks does not teach the wiring device further comprising a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to current flowing through the neutral conductor and as a result of a resistance of the neutral conductor, is present, 
Mikani teaches a wiring device (i.e. arc fault circuit interrupting apparatus 100) (fig.1) further comprising a shunt amplifier (i.e. amplifier 222) (fig.2A) having a first input terminal (i.e. non-inverting terminal 3) (fig.2A), the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (i.e. NEUT) (fig.2A), the first point being positioned such that a detectable voltage, proportional to current flowing through the neutral conductor and as a result of a resistance of the neutral conductor (refer to [0036], process the current passing through the shunt 111), is present, wherein the shunt amplifier is configured to output a shunt signal having a voltage value proportional to the current through the neutral conductor (refer to [0036], provide an output signal at output node 224 that is representative of instantaneous current flowing through the shunt 111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt amplifier of Mikani as it provides the advantage of comparing the instantaneous current slope from the shunt circuit, which further prevents nuisance tripping.
Regarding claim 15, Brooks teaches the method of claim 14. Brooks does not teach further comprising the steps of: finding a magnitude of the input current through the neutral conductor; determining whether an arc fault is occurring based, at least in part, on the magnitude of the input current through the neutral conductor.
(Mikani, refer to [0036], process the current passing through the shunt 111); determining whether an arc fault is occurring (Mikani, refer to [0037], a trip signal may be sent) based, at least in part, on the magnitude of the input current through the neutral conductor (Mikani, refer to [0036], provide an output signal at output node 224 that is representative of instantaneous current flowing through the shunt 111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt amplifier of Mikani as it provides the advantage of comparing the instantaneous current slope from the shunt circuit, which further prevents nuisance tripping.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record does not fairly teach or suggest “wherein the at least one processor is configured to trigger the circuit interrupter to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals based, at least in part, on the shunt signal.”
Claims 10-13 are allowed.
Regarding claim 10, Brooks (US5682101) teaches “An arc fault protective wiring device disposed in an electrical distribution system, the device comprising: a plurality of line terminals comprising a line-side phase terminal and a line-side neutral terminal; a plurality of load terminals comprising a load-side phase terminal and a load-side neutral terminal; a line conductor electrically coupling the line-side phase terminal to the load-side phase terminal; a neutral conductor electrically coupling the line-side neutral terminal to the load-side neutral terminal;”
Mikani (US20120229939A1) teaches “a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to current flowing through the neutral conductor and as a result of a resistance of a length of the neutral conductor, is present, wherein the shunt amplifier is configured to output a shunt signal having a voltage value proportional to the current through the neutral conductor;”
The prior art of record does not fairly teach or suggest “at least one processor configured to trigger the circuit interrupter to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals based, at least in part, on the shunt signal.”
Dependent claims 11-13 are allowed for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/20/2021


		/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839